Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 10/30/2020.
Claims 4, 8-10, 15, and 18-19 are cancelled.
Claims 1-3, 6-7, 11-14, 16-17, and 20-27 are pending.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 
 
Claims 1-3, 5-7, 11-14, 16-17, and 20-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Stauffer et al. (US Patent No 10,756,874) (referred as Stauffer’s 874).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first 
 
Regarding claim 1, Stauffer’s 874 discloses A method performed by a user device for using 5beam search pilots for a paging channel communication, the method comprising: 
 entering one of a radio resource control-idle (RRC-idle) mode or a radio resource control-inactive (RRC-inactive) mode (see claim 1, lines 1-6); 
10while in the RRC-idle mode or the RRC-inactive mode,
receiving, from the base station, a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources of the beam search pilot schedule (see claim 1, lines 7-11); 
determining that a signal quality of the received beam search pilot meets a signal 15quality threshold (see claim 1, lines 16-17); and 
transmitting, to the base station, a second indication that the received beam search pilot meets the signal quality threshold (see claim 1, lines 18-20).

Regarding claim 2, Stauffer’s 874 discloses the method as recited in claim 1, further comprising, receiving, from the base station and based on transmitting the second indication, a paging channel communication on the 5associated beam (see claim 1, lines 21-23).  

Regarding claim 3, Stauffer’s 874 discloses the method as recited in claim 1, further comprising: 
receiving another beam search pilot on another beam transmitted by the base station, the other beam having a second direction that is different from a direction of 10the associated beam; and based on receiving the other beam search pilot (see claim 2): 
determining that a second signal quality of the other beam search pilot does not meet the signal quality threshold (see claim 3); or 
determining that the second signal quality of the other beam search pilot 15meets the signal quality threshold and transmitting, to the base station, a third indication that the second beam search pilot meets the signal quality threshold (see claim 3).

Regarding claim 5, Stauffer’s 874 discloses the method as recited in claim 2, further comprising: 
selecting the associated beam for receiving the paging channel communication, the selection based on a first signal quality of the received beam search pilot 5being greater than a second signal quality of the other beam search pilot (see claim 4); or 
selecting the received beam search pilot by identifying that the first signal quality of the received beam search pilot meets the signal quality threshold before identifying that the second signal quality of the other beam search pilot meets the signal quality threshold (see claim 4).  

Regarding claim 6, Stauffer’s 874 discloses the method as recited in claim 1, wherein the user device receives the beam search pilot and the other beam search pilot in a same orthogonal frequency-division multiplexing (OFDM) symbol (see claim 5).  

Regarding claim 7, Stauffer’s 874 discloses the method as recited in claim 6, wherein the beam search pilot and the other beam search pilot are spaced, in a time domain, within the same OFDM symbol (see claim 6).

Regarding claim 11, Stauffer’s 874 discloses a user device comprising: 
a processor; 
5a hardware-based transceiver; and 
a computer-readable storage medium comprising instructions that, responsive to execution by the processor, direct the user device  to: 
receive a first indication of a beam search pilot schedule of communication 10resources for receiving beam search pilots from a base station of a wireless network (see claim 12, lines 15-16);
 enter one of a radio resource control-idle (RRC-idle) mode or a radio resource control-inactive (RRC-inactive) mode (see claim 12, lines 1-9); 
while in the RRC-idle mode or the RRC-inactive mode, receive, from the base station and using the hardware-based transceiver, a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources of the beam search pilot schedule (see claim 12, lines 10-14); 
determine that a signal quality of 20the received beam search pilot meets a signal quality threshold (see claim 12, lines 15-18); and Page 5 of 13Application No.: UnassignedDocket No. 20307301US 
transmit, to the base station and using the hardware-based transceiver, a second indication that the beam search pilot has a signal quality that meets the signal quality threshold (see claim 12, lines 20-23).  

Regarding claim 12, Stauffer’s 874 discloses the user device as recited in claim 11, wherein the computer-readable storage medium comprises further instructions that, responsive to execution by the processor, direct the user device to: 
receive, from the base station and using the hardware-based transceiver, a paging 10channel communication on the beam of the wireless network (see claim 12, lines 24-26).   

Regarding claim 13, Stauffer’s 874 discloses the user device as recited in claim 11, wherein the computer-readable storage medium comprises further instructions that, responsive to execution by the processor, direct the user device to  5receive multiple other beam search pilots on multiple other beams of the wireless network (see claim 14).

Regarding claim 14, Stauffer’s 874 discloses the user device as recited in claim 12 the computer-readable storage medium comprises further instructions that, responsive to execution by the processor, direct the user device to: 
select the associated beam for receiving of the paging channel communication based on a first signal quality of the received beam search pilot being greater than signal qualities of multiple other beam search pilots (see claim 15); or 
select the associated beam for receiving the paging channel communication  based on identifying the first signal quality of the received beam search pilot meets the signal quality threshold before identifying that a second signal quality of the signal qualities  of the multiple 20other beam search pilots meets the signal quality threshold (see claim 16).

Regarding claim 16, Stauffer’s 874 discloses the user device as recited in claim 11, wherein the computer-readable storage medium comprises further instructions that, responsive to execution by the processor, direct the user device to:
  5transmit the indication over one of: a physical random access channel, or a physical uplink control channel (see claim 17).  

Regarding claim 17, Stauffer’s 874 discloses a base station comprising: 
a processor; 
one or more hardware-based transceivers; and 
a computer-readable storage medium comprising instructions that, responsive to 5execution  by the processor, direct the base station  to: 
transmit, to a user device, a first indication of a beam search pilot schedule of communication resources for receiving beam search pilots from the base station (see claim 18, lines 12-17); 
10detect that the user device has entered one of a radio resource control-idle, (RRC-idle) mode or a radio resource control-inactive (RRC-inactive) mode (see claim 18, lines 7-11); 
transmit, to the user device and while the user device operates in the RRC-idle mode or the RRC- 15inactive mode, multiple beam search pilots on multiple beams, respectively (see claim 18, lines 18-20); and 
receive, from the user device and in response to transmission of the multiple beam search pilots, a second indication that a signal quality of a beam search pilot of the multiple beam search pilots meets a signal quality threshold, the beam search pilot having been transmitted on a beam of the 20multiple beam (see claim 18, lines 23-28).

Regarding claim 20, Stauffer’s 874 discloses the base station as recited in claim 17, wherein the computer-readable storage medium comprises further instructions that, responsive to execution by the processor, direct the base station to: select the multiple beams for the transmission of the multiple beam search pilots based on a previous communication with the user device (see claim 20).

Regarding claim 21, Stauffer’s 874 discloses the method as recited in claim 1, wherein transmitting the second indication further comprises at least one of: transmitting the second indication over a frequency bandwidth that is spaced, in a frequency domain, from the beam search pilot; or transmitting the second indication over a supplemental uplink (see claim 10).

Regarding claim 22, Stauffer’s 874 discloses the method as recited in claim 1, further comprising: transmitting the beam search pilot schedule to the base station as a proposed beam search pilot schedule, and wherein receiving the first indication of the beam search pilot schedule comprises receiving confirmation of the proposed beam search pilot schedule from the base station (see claim 11).

Regarding claim 23, Stauffer’s 874 discloses the user device as recited in claim 11, wherein the computer- readable storage medium comprises further instructions that, responsive to execution by the processor, direct the user device to: transmitting the second indication over a frequency bandwidth that is spaced, in a frequency domain, from the beam search pilot; or transmitting the second indication over a supplemental uplink (see claim 7).

Regarding claim 24, Stauffer’s 874 discloses the user device as recited in claim 11, wherein the computer- readable storage medium comprises further instructions that, responsive to execution by the processor, direct the user device to: transmitting the beam search pilot schedule to the base station as a proposed beam search pilot schedule, and wherein receiving the first indication of the beam search pilot schedule comprises receiving confirmation of the proposed beam search pilot schedule from the base station (see claim 20).

Regarding claim 25, Stauffer’s 874 discloses the base station as recited in claim 17, wherein the-computer- readable storage medium comprises further instructions that, responsive to execution by the processor, direct the base station to: transmit, to the user device a paging channel communication on the beam of the multiple beams (see claim 18, lines 29-31).

Regarding claim 26, Stauffer’s 874 discloses the base station as recited in claim 17, wherein the-computer- readable storage medium comprises further instructions that, responsive to execution by the processor, direct the base station to: receive the beam search pilot schedule from the user device as a proposed beam search pilot schedule, and transmit, as the first indication of the beam search pilot schedule, a confirmation of the proposed beam search pilot schedule as the beam search pilot schedule to the user device (see claim 11).

Regarding claim 27, Stauffer’s 874 discloses the base station as recited in claim 17, wherein the beam search pilot is a first beam search pilot, and wherein the computer-readable storage medium comprises further instructions that, responsive to execution by the processor, direct the base station to: receive a third indication that a second signal quality of a second beam search pilot of the multiple beam search pilots meets the signal quality threshold (see claim 20).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 11-14, 16-17, and 21-27 are rejected under 35 U.S.C. 103 unpatentable over LEE et al. (US 2018/0027522) in view of Park et al. (US 2019/0082363).

Regarding claim 1, LEE discloses a method performed by a user device for using 5beam search pilots for a paging channel communication [Fig. 5, ¶ 92; a method for receiving a beam-formed paging based on a feedback], the method comprising: 
receiving a first indication of a beam search pilot schedule of communication resources for receiving the beam search pilots from a base station of a wireless network [¶ 93; receive master information block (MIB) and/or system information block (SIB)/(first indication) from the eNB]; 
entering one of a radio resource control-idle (RRC-idle) mode or a radio resource control-inactive (RRC-inactive) mode [Fig. 3, ¶¶ 37-41; the RRC state may be divided into two different states such as an RRC idle state (RRC_IDLE) and an RRC connected state (RRC_CONNECTED)]; 
10receiving, from the base station, a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources of the beam search pilot schedule [¶¶ 94-95; receiving, from the eNB, a PDCCH indicating a paging indicator in the paging interval by using beam sweeping (beam #1, #2, #3 and #4)]; 
determining that a signal quality of the received beam search pilot meets a signal 15quality threshold [¶ 96; determining by selecting one or more beams among the multiple beams, and the selected one or more beams may provide the measured quality, which is above a threshold or is not below a threshold (S120)]; and 
transmitting, to the base station, a second indication that the received beam search pilot meets the signal quality threshold [¶ 101; transmitting the feedback/(second indication) to the eNB (S130)].
receiving, from the base station, a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources of the beam search pilot schedule, but does not explicitly disclose “while in the RRC-idle mode or the RRC-inactive mode”, receiving, from the base station, a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources of the beam search pilot schedule.
However, Park discloses while in the RRC-idle mode or the RRC-inactive mode, receiving, from the base station, a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources of the beam search pilot schedule [Fig. 17, ¶¶ 56, 162; in an RRC_Idle state, an RRC_Inactive state and/or an RRC_Connected state, wireless device 1701 receive beam information transmitted, from the first base station 1705, via one or more broadcasted messages, one or more radio resource control (RRC) messages; (wherein the  beam information may comprise, for example, a beam identifier, beam scheduling information, beam configuration information, synchronization signal scheduling information, synchronization signal sequence information, a synchronization signal block identifier, reference signal scheduling information, reference signal configuration information, and/or reference signal block identifier)].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “while in the RRC-idle mode or the RRC-inactive mode, receiving, from the base station, a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources of the beam search pilot schedule” as taught by Park in the system of LEE, so that it would provide a  [see Park; ¶ 4].

Regarding claim 2, the combined system of LEE and Park discloses the method as recited in claim 1.
 LEE discloses further comprising: receiving, from the base station and based on transmitting the second indication, a paging channel communication on the associated beam [¶ 102; S150, receiving a paging message via the selected beam in the PO, which calculated based on the UE ID and/or the selected beam index, over a physical downlink shared channel (PDSCH)].

Regarding claim 3, the combined system of LEE and Park discloses the method as recited in claim 1.
LEE discloses further comprising: receiving another beam search pilot on another beam transmitted by the base station, the other beam having a second direction that is different from a direction of the associated beam; and based on receiving the other beam search pilot [Fig. 5, ¶ 95; receiving the PDCCH indicating the paging indicator in the paging interval including a paging interval for beam #1, for beam #2, for beam #3 and for beam #4]: 
determining that a second signal quality of the other beam search pilot does not meet the signal quality threshold; or 
determining that the second signal quality of the other beam search pilot meets the signal quality threshold and transmitting, to the base station, a third indication that the second beam search pilot meets the signal quality threshold [¶ 96; Alternatively, the UE may select one or more beams among the multiple beams, and the selected one or more beams may provide the measured quality, which is above a threshold or is not below a threshold].

Regarding claim 5, the combined system of LEE and Park discloses the method as recited in claim 2.
LEE discloses further comprising: selecting the associated beam for receiving the paging channel communication, the selection based on a first signal quality of the received beam search pilot 5being greater than a second signal quality of the other beam search pilot [¶ 96; selected beam may provide the highest measured quality among the multiple beams].  

Regarding claim 21, the combined system of LEE and Park discloses the method as recited in claim 1.
LEE discloses wherein transmitting the second indication further comprises at least one of: transmitting the second indication over a frequency bandwidth that is spaced, in a frequency domain, from the beam search pilot; or transmitting the second indication over a supplemental uplink [¶ 32; an uplink shared channel (UL-SCH) for transmitting user traffic or control signals, and the UL-SCH supports HARQ and dynamic link adaptation by varying the transmit power and potentially modulation and coding, and the UL-SCH also may enable the use of beamforming].

Regarding claim 22, the combined system of LEE and Park discloses the method as recited in claim 1.
LEE discloses further comprising: transmitting the beam search pilot schedule to the base station as a proposed beam search pilot schedule, and wherein receiving the first indication of the beam search pilot schedule comprises receiving confirmation of the proposed beam search pilot schedule from the base station [Fig. 5, ¶ 94; wherein the PDCCH indicating a paging indicator in the paging interval comprising proposed interval for the beam #1, for beam #2, for beam #3 and for beam #4].

Regarding claims 11, 12, 13, 14, 23, and 24, the claims recite a user device comprising: a processor; a hardware-based transceiver; and a computer-readable storage medium (See LEE, Fig. 2, UE) comprising instructions that, responsive to execution by the processor to perform the functions the method step recited as in claims 1, 2, 3, 5, 21, and 22, respectively; therefore, claims 11, 12, 13, 14, 23, and 24 are rejected along the same rationale that rejected in 1, 2, 3, 5, 21, and 22, respectively.

Regarding claim 16, the combined system of LEE and Park discloses the user device as recited in claim 11.
Park further discloses wherein the computer-readable storage medium comprises further instructions that, responsive to execution by the processor, direct the user device to:  5transmit the indication over one of: a physical random access channel, or a physical uplink control channel [¶ 122; the UL transmission/resources to report beam failure may be located in the same time instance as a PRACH (or resources orthogonal to PRACH resources), also ¶ 82, using PUCCH transmissions].  

Regarding claims 17, 25, 26, and 27, the claims recite a base station comprising: a processor; a hardware-based transceiver; and a computer-readable storage medium (See LEE, Fig. 2, eNB) comprising instructions that, responsive to execution by the processor to perform the functions the method step recited as in claims 1, 2, 22, and 3, respectively; therefore, claims 17, 25, 26, and 27 are rejected along the same rationale that rejected in 1, 2, 22, and 3, respectively.

Claim 6 is rejected under 35 U.S.C. 103 unpatentable over LEE et al. (US 2018/0027522) in view of Park et al. (US 2019/0082363), and further in view of LI et al. (WO 2018/129319).

Regarding claim 6, the combined system of LEE and Park discloses the method as recited in claim 1, but does not explicitly disclose wherein the user device receives the beam search pilot and the other beam search pilot in a same orthogonal frequency-division multiplexing (OFDM) symbol.
However, LI discloses wherein the user device receives the beam search pilot and the other beam search pilot in a same orthogonal frequency-division multiplexing (OFDM) symbol [¶ 91; the PO with a paging indication and SS block can be frequency division multiplexed (FDM) at the same OFDM symbols].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the user device receives the beam search pilot and the other beam search pilot in a same orthogonal frequency-division multiplexing (OFDM) symbol” as taught by LI in the combined system of LEE and Park, [see LI; ¶ 9].

Claim 20 is rejected under 35 U.S.C. 103 unpatentable over LEE et al. (US 2018/0027522) in view of Park et al. (US 2019/0082363), and further in view of  ISLAM et al. (US 2018/0368126).
 
Regarding claim 20, the combined system of LEE and Park discloses base station as recited in claim 17, but does not explicitly disclose wherein the computer-readable storage medium comprises further instructions that, responsive to execution by the processor, direct the base station to: select the multiple beams for the transmission of the multiple beam search pilots based on a previous communication with the user device.
However, ISLAM discloses wherein the computer-readable storage medium comprises further instructions that, responsive to execution by the processor, direct the base station to: select the multiple beams for the transmission of the multiple beam search pilots based on a previous communication with the user device [¶ 96; BS 504 may then transmit to the UE 502 using the selected beam 525 (beams 524, 525, 526 of the fine beam set) in subsequent beamformed communication].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the computer-readable storage medium comprises further instructions that, responsive to execution by the processor, direct the base station to: select the multiple beams for the transmission of the multiple beam search pilots based on a previous communication with the user device” as taught [see ISLAM; ¶ 4].

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, CHEN et al. (US 2020/0229132) is also considered as relevant prior arts for rejection of in claims 2, 12, 21 and claim 30 for limitation “receiving a first indication of a beam search pilot schedule of communication resources for receiving the beam search pilots from a base station of a wireless network; entering one of a radio resource control-idle (RRC-idle) mode or a radio resource control-inactive (RRC-inactive) mode; while in the RRC-idle mode or the RRC-inactive mode, receiving, from [[a]] the base station of a wireless network, a beam search pilot on an associated beam transmitted by the base station over at least one of the communication resources of the beam search pilot schedule” (See CHEN, Fig. 3-6, ¶¶ 59-102).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469